Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant's Amendment filed 10/26/2020.  Applicant has amended claim 1-12 and added claims 13-20.  Currently, claims 1-20 are pending in the application.

Response to Amendments
Applicant’s amendment/argument relative to the invocation of 35 U.S.C 112, sixth paragraph, to claims 4 and 7 is acknowledged.  The means plus function is no longer invoked.  
Acknowledgement to applicant’s amendment to claims 1, 3-4, 6-7, 9-10, 12 have been noted.  The claims have been reviewed, entered and found obviating to previously raised objections for minor informalities.  Objection to claims 1, 3-4, 6-7, 9-10, 12 is hereby withdrawn.
Acknowledgement to applicant’s amendment to claims 1, 7, 10, and 12 have been noted.  The claims have been reviewed, entered and found obviating to previously raised 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  Previous rejection to claims 1, 7, 10, and 12 is hereby withdrawn.
Examiner acknowledges filing receipt filed on 10/19/2018 that gives permission to access foreign application via a Priority Document Exchange.
Response to Arguments
Regarding rejection of claim 1 under 35 USC § 103, the arguments filed 10/26/2020 have been considered but are not persuasive to overcome the references on record: Choyi et al. (US 2016/0065362 A1 hereinafter “Choyi”) in view of Johnson et al. (US 2014/0248901 A1 hereinafter “Johnson”).
In claim 1 (similarly also for claims 4, 7, 10-12):
Applicant states prior art of record is “silent about, and fail to teach or suggest the above features of the independent claims, particularly, that the network server derives a key related to a group identifier of the group, the group identifier being obtained based on the first UE and the second UE.”  Examiner notes that Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Examiner further notes that prior art on record does teach the limitation in question as, specifically, Choyi teaches the network server deriving a key related to a group identifier. This key (i.e. intermediate key Q in Choyi) is derived as consequence of the UE joining the group.  This key is also related to the group identifier (i.e. Key Mixing Order (KMO) in Choyi) as the new KMO is generated for the new group with new UE (or UEs) that joins in order to have a unique construct of the common shared key, (K.sub.eNB).sub.PrAS, among the UEs in the group.  Examiner noted that Choyi does not explicitly teach the KMO to be an identifying information for the group, nevertheless Johnson teaches that mutual identifying information of a group of UEs is obtained based on the UEs in the group 
Further, Applicant alleges that the “references are unrelated and would not have been combined as alleged by the Examiner…thus…absent impermissible hindsight”.  Examiner notes that Applicants may argue that the examiner’s conclusion of obviousness is based on improper hindsight reasoning. However, “[a]ny judgement on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.” In re McLaughlin 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). [See MPEP 2145].  Moreover, Examiner notes that prior art of reference is directed towards the same field of endeavor, i.e. proximity services.
Additionally, the Applicant alleges that “Applicant submits that there is no motivation or suggestion in the references or elsewhere… to urge the combination as alleged by the Examiner…”.  Examiner notes that these allegations are very general in scope and therefore, Examiner respectfully places the burden on applicant to explain the reasons why such modification would make the combination between Choyi and Johnson a non-functional or non-operable combination.
	Lastly, Applicant’s Interview request is noticed.  However, examiner respectfully disagrees that the application is in condition for allowance.  The examiner's position and all the associated issues are reflected in this Office Action.  If the applicant would like to 

Claim Rejections - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 12, the limitation reading “forming a group with the another UE”, which claim limitation render the claim language unclear as to what the inventor regards as the invention as the underlined term lacks proper antecedent basis.  The underlined term has not been previously positively recited.  The term “a user equipment” has been positively recited however it is not clear if the inventor is referring to this “user equipment” or a second user equipment.    Appropriate correction is required.
Examiner will interpret the term as a second user equipment.  

Claim Rejections - 35 USC § 103
103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Choyi et al. (US 2016/0065362 A1 hereinafter “Choyi”) in view of Johnson et al. (US 2014/0248901 A1 hereinafter “Johnson”).  [Examiner relies on the provisional application from Johnson, 61/771,698, which was filed on March 1, 2013, which date is the effective filing date of Johnson’s patent application publication.  Also, examiner relies on provisional application’s filing date from Choyi's patent application publication, 61/809,067, which was filed on April 5, 2013, which date is the effective filing date]

Regarding claim 1, Choyi teaches:
A mobile communication system comprising:
A first User Equipment (UE) and a second UE that are in proximity and form a group (Fig. 2 UE 204, UE 206, Abstract, par 5; i.e. group of UEs engage in proximity communications); and 
a network server (i.e. prose server) that directly connects to the first UE and the second UE (Fig. 2, PSSF 202 in direct communication with UEs 204/206, par 33, the PSSF is part of the ProSe Server), wherein the first UE sends a first request message to the network server (Fig. 10A, step 1038 ‘Request ProSe Services’) and the second UE sends a second request message to the network server (Fig. 10A, step 1038 ‘Request ProSe Services’; par 33: “While the illustrated embodiment depicts two UEs in the proximity services system 200, it will be understood that any number of UEs can be included in the ”; Examiner notes that paragraph 33 states that the examples depict two UEs for example purposes, but any number of UEs can be included, therefore Examiner infers that as the functions between one UE with the server happen, so it will be with another UE with the server, as it has been shown in Choyi, in the paragraphs cited.), wherein the network server checks the first UE and the second UE (i.e. aiding UEs) (par 33, ProSe server provides proximity services which include provide quality of service and security, and aiding UEs to enable direct or indirect communication, etc…), derives a key (i.e. intermediate key) related to a group identifier (i.e. KMO) of the group (par 71; i.e. a new KMO is sent for each group formed based on the UE joined) (par 67, 69; i.e. the intermediate key contain a key or keys for other UEs in the group and based on the nonce received, a key mixing order, and a first key received, the common group key for communicating with the group is generated, therefore the intermediate key is related to the group), , to the first UE, a first response message (Fig. 10A, step 1048) including the key (i.e. intermediate key Q) and the group identifier (i.e. KMO), and sends, to the second UE, a second response message including the key (i.e. intermediate key Q) and the group identifier (i.e. KMO), (fig. 10A, steps 1044, 1046, 1050, 1052), and wherein the first UE and the second UE derive  a confidential key (fig. 10 A, steps 1060, 1062, 1058, 1056, 1054, derive a common shared key, (KeNB)PrAS) based on the key for a direct communication (par 71: “intermediate key Q can be used by the group of UEs 1004 to derive the new common shared key (KeNB)PrAS”).  
Alternatively, Choyi teaches that the key mixing order is generated based on the user equipment devices joined in the group (paragraph 71) yet Choyi does not explicitly teach a new key mixing order as the identifying information for the new group. However, Johnson, in the same field of endeavor, clearly suggests:
the group identifier (i.e. mutual ID information) being obtained based on the first UE and the second UE (i.e. group of UEs) (Fig. 2, steps 316, 320, par 31; i.e. mutual identifying information used to enable the UE devices to find each other during a D2D discovery procedure; par 32; i.e. mutual agreement for the discovery period is performed by negotiating with each of the UEs; Examiner notes that this negotiating of the mutual agreement thus infer that the identifying information is based on the UEs).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have a group ID be obtained based on the first and second UEs, as taught by Johnson, to Choyi’s invention.  The motivation to do so would be in order to provide identifying information in which user equipments (UEs) in the group can utilize to find each other during a device-to-device communication procedure (Johnson, par 31).   

Regarding claim 2, the combination of Choyi and Johnson teach:
confidential key includes a session key (Choyi: par 42: “using the root key 606 (K.sub.eNB).sub.PrAS as the base key for a ProSe session”).  

Regarding claim 3, the combination of Choyi and Johnson teach:
The mobile communication system of claim 1, wherein the direct communication includes a one-to-many direct communication (Choyi: par 28: “can maintain multiple simultaneous 1-to-1 D2D sessions with different PS users”).  

Regarding claim 4, Choyi teaches:
A network server (i.e. prose server) in a mobile communication system including a first User Equipment (UE) and a second UE that are in proximity and form a group (Fig. 2 UE 204, UE 206, Abstract, par 5; i.e. group of UEs engage in proximity communications), the network server comprising:
	at least one processor (Choyi: par 129, a processor); and
	at least one memory coupled to the at least one processor (i.e. processor), the at least one memory storing instructions (i.e. memory) that when executed by the at least one processor cause the at least one processor to (Choyi: Fig. 2, par 129; i.e.  the server, as a network element. contains instructions in memory for execution by a processor):
	connect to the first UE and the second UE directly (Fig. 2, PSSF 202 in direct communication with UEs 204/206, par 33, the PSSF is part of the ProSe Server);
receive a first request message from the first UE (Fig. 10A, step 1038 ‘Request ProSe Services’);
	receive a second request message from the second UE (Fig. 10A, step 1038 ‘Request ProSe Services’; par 33: “While the illustrated embodiment depicts two UEs in the proximity services system 200, it will be understood that any number of UEs can be included in the proximity services system as desired.”; Examiner notes that paragraph 33 states that the examples depict two UEs for example purposes, but any number of UEs can be included, therefore Examiner infers that as the functions between one UE with the server happen, so it will be with another UE with the server, as it has been shown in Choyi, in the paragraphs cited.);
	check the first UE and the second UE (i.e. aiding UEs) (par 33, ProSe server provides proximity services which include provide quality of service and security, and aiding UEs to enable direct or indirect communication, etc…);
	derive a key (i.e. intermediate key) related to a group identifier (i.e. KMO) of the group (par 71; i.e. a new KMO is sent for each group formed based on the UE joined), (par 67, 69; i.e. the intermediate key contain a key or keys for other UEs in the group and based on the nonce received, a key mixing order, and a first key received, the common group key for communicating with the group is generated, therefore the intermediate key is related to the group);
	send, to the first UE, a first response message (Fig. 10A, step 1048)  including the key (i.e. intermediate key Q) and the group identifier (i.e. KMO); and
send, to the second UE, a second response message including the key (i.e. intermediate key Q) and the group identifier (i.e. KMO), (fig. 10A, steps 1044, 1046, 1050, 1052);
	wherein the first UE and the second UE derive a confidential key  (fig. 10 A, steps 1060, 1062, 1058, 1056, 1054, derive a common shared key, (KeNB)PrAS) based on the key for a direct communication (par 71: “intermediate key Q can be used by the group of UEs 1004 to derive the new common shared key (KeNB)PrAS”, see also par 2; i.e. proximity services in D2D communications).
Choyi, although teaches in paragraph [0071] that a UE requests the group ID (in Fig. 10A step 1038), Choyi does not explicitly teach that the group ID is provided after the request, yet one of ordinary skill in the art might imply that the group ID is provided after the request in step 1038 of Figure 10A since the UE is accepted into the group, in the example provided.  Alternatively, Choyi teaches that the key mixing order is generated based on the user equipment devices joined in the group (paragraph 71) yet Choyi does not explicitly teach a new key mixing order as the identifying information for the new group.  However, Johnson, in the same field of endeavor, clearly suggests:
the group identifier (i.e. mutual ID information) being obtained based on the first UE and the second UE (i.e. group of UEs) (Fig. 2, steps 316, 320, par 31; i.e. mutual identifying information used to enable the UE devices to find each other during a D2D discovery procedure; par 32; i.e. mutual agreement for the discovery period is performed by negotiating with each of the UEs; Examiner notes that this negotiating of the mutual agreement thus infer that the identifying information is based on the UEs).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have a group ID be obtained based on the first and second UEs, as taught by Johnson, to Choyi’s invention.  The motivation to do so would be in order to provide identifying information in which user equipments (UEs) in the group can utilize to find each other during a device-to-device communication procedure (Johnson, par 31).   

Regarding claim 5, the combination of Choyi and Johnson teach:
The network server of claim 4, wherein the confidential key includes a session key (Choyi: par 42: “using the root key 606 (K.sub.eNB).sub.PrAS as the base key for a ProSe session”).  

Regarding claim 6, the combination of Choyi and Johnson teach:
The network server of claim 4, wherein the direct communication includes a one-to-many direct communication (Choyi: par 28: “can maintain multiple simultaneous 1-to-1 D2D sessions with different PS users”).  

Regarding claim 7, Choyi teaches:
A User Equipment (UE) in a mobile communication system (Fig. 2, UE 204, UE 206), including a network server (i.e. prose server) that directly connects to the UE and another UE (Fig. 2, PSSF 202 in direct communication with UEs 204/206, par 33, the PSSF is part of the ProSe Server), the UE comprising (Fig. 12B, par 103):
	at least one processor (fig. 12B, processor 68); and
	at least one memory coupled to the at least one processor (Fig. 12B, memory 80), the at least one memory storing instructions that when executed by the at least one processor cause the at least one processor (par 129) to:
	form a group with the another UE (Fig. 2 UE 204, UE 206, Abstract, par 5; i.e. group of UEs engage in proximity communications);
	send a first request message to the network server (Fig. 10A, step 1038 ‘Request ProSe Services’), the network server deriving a key (i.e. intermediate key) related to a group identifier (i.e. KMO) of the group (par 71; i.e. a new KMO is sent for each group formed based on the UE joined) (par 67, 69; i.e. the intermediate key contain a key or keys for other UEs in the group and based on the nonce received, a key mixing order, and a first key received, the common group key for communicating with the group is generated, therefore the intermediate key is related to the group);
	receive, from the network server, a first response message (Fig. 10A, step 1048)  including the key (i.e. intermediate key Q) and the group identifier (i.e. KMO), (fig. 10A, steps 1044, 1046, 1050, 1052);
	derive a confidential key (fig. 10 A, steps 1060, 1062, 1058, 1056, 1054, derive a common shared key, (KeNB)PrAS)  based on the key (par 71: “intermediate key Q can be used by the group of UEs 1004 to derive the new common shared key (KeNB)PrAS”); and
perform a direct communication with the another UE (Fig. 2 UE 204, UE 206, Abstract, par 5; i.e. group of UEs engage in proximity communications), the another UE sending a second request message to the network server (Fig. 10A, step 1038 ‘Request ProSe Services’; par 33: “While the illustrated embodiment depicts two UEs in the proximity services system 200, it will be understood that any number of UEs can be included in the proximity services system as desired.”; Examiner notes that paragraph 33 states that the examples depict two UEs for example purposes, but any number of UEs can be included, therefore Examiner infers that as the functions between one UE with the server happen, so it will be with another UE with the server, as it has been shown in Choyi, in the paragraphs cited.), receiving, from the network server, a second response message  (fig. 10A, steps 1044, 1046, 1050, 1052) including the key (i.e. intermediate key Q) and the group identifier (i.e. KMO), and deriving the confidential key (fig. 10 A, steps 1060, 1062, 1058, 1056, 1054, derive a common shared key, (KeNB)PrAS) based on the key (par 71: “intermediate key Q can be used by the group of UEs 1004 to derive the new common shared key (KeNB)PrAS”).
Choyi, although teaches in paragraph [0071] that a UE requests the group ID (in Fig. 10A step 1038), Choyi does not explicitly teach that the group ID is provided after the request, yet one of ordinary skill in the art might imply that the group ID is provided after the request in step 1038 of Figure 10A since the UE is accepted into the group, in the example provided.  Alternatively, Choyi teaches that the key mixing order is generated based on the user equipment devices joined in the group (paragraph 71) yet Choyi does not explicitly teach a new key mixing order as the identifying information for the new group.  However, Johnson, in the same field of endeavor, clearly suggests:
the group identifier (i.e. mutual ID information) being obtained based on the first UE and the second UE (i.e. group of UEs) (Fig. 2, steps 316, 320, par 31; i.e. mutual identifying information used to enable the UE devices to find each other during a D2D discovery procedure; par 32; i.e. mutual agreement for the discovery period is performed by negotiating with each of the UEs; Examiner notes that this negotiating of the mutual agreement thus infer that the identifying information is based on the UEs).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have a group ID be obtained based on the first and second UEs, as taught by Johnson, to Choyi’s invention.  The motivation to do so would be in order to provide identifying information in which user equipments (UEs) in the group can utilize to find each other during a device-to-device communication procedure (Johnson, par 31).   

Regarding claim 8, the combination of Choyi and Johnson teach:
The UE of claim 7, wherein the confidential key includes a session key (Choyi: par 42: “using the root key 606 (K.sub.eNB).sub.PrAS as the base key for a ProSe session”).  

Regarding claim 9, the combination of Choyi and Johnson teach:
direct communication includes a one-to-many direct communication (Choyi: par 28: “can maintain multiple simultaneous 1-to-1 D2D sessions with different PS users”).  

Regarding claim 10, Choyi teaches:
 A communication method of a mobile communication system including a first user equipment (UE) and a second UE that are in proximity and form a group (Fig. 2 UE 204, UE 206, Abstract, par 5; i.e. group of UEs engage in proximity communications), and a network server (i.e. prose server) that directly connects to the first UE and the second UE (Fig. 2, PSSF 202 in direct communication with UEs 204/206, par 33, the PSSF is part of the ProSe Server), the communication method comprising:
sending, by the first UE, a first request message (i.e. UE sends a request message) to the network server (i.e. prose server) (Fig. 10A, step 1038 ‘Request ProSe Services’, see also par 33, the PSSF is part of the ProSe Server); 
sending, by the second UE, a second request message to the network server (Fig. 10A, step 1038 ‘Request ProSe Services’; par 33: “While the illustrated embodiment depicts two UEs in the proximity services system 200, it will be understood that any number of UEs can be included in the proximity services system as desired.”; Examiner notes that paragraph 33 states that the examples depict two UEs for example purposes, but any number of UEs can be included, therefore Examiner infers that as the functions between one UE with the server happen, so it will be with another UE with the server, as it has been shown in Choyi, in the paragraphs cited.);
server, the first UE and the second UE (i.e. aiding UEs) (par 33, ProSe server provides proximity services which include provide quality of service and security, and aiding UEs to enable direct or indirect communication, etc…), 
deriving a key (i.e. intermediate key) related to a group identifier (i.e. KMO) of the group (par 71; i.e. a new KMO is sent for each group formed based on the UE joined) (par 67, 69; i.e. the intermediate key contain a key or keys for other UEs in the group and based on the nonce received, a key mixing order, and a first key received, the common group key for communicating with the group is generated, therefore the intermediate key is related to the group), 
sending, to the first UE, a first response message (Fig. 10A, step 1048) including the key (i.e. intermediate key Q) and the group identifier (i.e. KMO); 
sending, to the second UE, a second response message including the key (i.e. intermediate key Q) and the group identifier (i.e. KMO), (fig. 10A, steps 1044, 1046, 1050, 1052); and
deriving, by the first UE and the second UE, a confidential key (fig. 10 A, steps 1060, 1062, 1058, 1056, 1054, derive a common shared key, (KeNB)PrAS) based on the key for a direct communication (par 71: “intermediate key Q can be used by the group of UEs 1004 to derive the new common shared key (KeNB)PrAS” , see also par 2; i.e. proximity services in D2D communications); 
Choyi, although teaches in paragraph [0071] that a UE requests the group ID (in Fig. 10A step 1038), Choyi does not explicitly teach that the group ID is provided after the request, yet one of ordinary skill in the art might imply that the group ID is provided Alternatively, Choyi teaches that the key mixing order is generated based on the user equipment devices joined in the group (paragraph 71) yet Choyi does not explicitly teach a new key mixing order as the identifying information for the new group.  However, Johnson, in the same field of endeavor, clearly suggests:
the group identifier (i.e. mutual ID information) being obtained based on the first UE and the second UE (i.e. group of UEs) (Fig. 2, steps 316, 320, par 31; i.e. mutual identifying information used to enable the UE devices to find each other during a D2D discovery procedure; par 32; i.e. mutual agreement for the discovery period is performed by negotiating with each of the UEs; Examiner notes that this negotiating of the mutual agreement thus infer that the identifying information is based on the UEs).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have a group ID be obtained based on the first and second UEs, as taught by Johnson, to Choyi’s invention.  The motivation to do so would be in order to provide identifying information in which user equipments (UEs) in the group can utilize to find each other during a device-to-device communication procedure (Johnson, par 31).   

Regarding claim 11, Choyi teaches:
11. A communication method of a network server (i.e. prose server) in a mobile communication system (Fig. 2, par 33, the PSSF is part of the ProSe Server) including a first User Equipment (UE) and a second UE that are in proximity and form a group (Fig. 2, PSSF 202 in direct communication with UEs 204/206, par 33, the PSSF is part of the ProSe Server, the communication method comprising:
connecting to the first UE and the second UD directly (Fig. 2 UE 204, UE 206, Abstract, par 5; i.e. group of UEs engage in proximity communications);
receiving a first request message (i.e. UE sends a request message) from the first UE (Fig. 10A, step 1038 ‘Request ProSe Services’); 
receiving a second request message from the second UE (Fig. 10A, step 1038 ‘Request ProSe Services’; par 33: “While the illustrated embodiment depicts two UEs in the proximity services system 200, it will be understood that any number of UEs can be included in the proximity services system as desired.”; Examiner notes that paragraph 33 states that the examples depict two UEs for example purposes, but any number of UEs can be included, therefore Examiner infers that as the functions between one UE with the server happen, so it will be with another UE with the server, as it has been shown in Choyi, in the paragraphs cited.);
checking the first UE and the second UE (i.e. aiding UEs) (par 33, ProSe server provides proximity services which include provide quality of service and security, and aiding UEs to enable direct or indirect communication, etc…); 
deriving a key (i.e. intermediate key) related to a group identifier  (i.e. KMO) of the group (par 71; i.e. a new KMO is sent for each group formed based on the UE joined) (par 67, 69; i.e. the intermediate key contain a key or keys for other UEs in the group and based on the nonce received, a key mixing order, and a first key received, the common group key for communicating with the group is generated, therefore the intermediate key is related to the group); and 
sending, to the first UE, a first response message (Fig. 10A, step 1048) including the key (i.e. intermediate key Q) and the group identifier (i.e. KMO); and
sending, to the second UE, a second response message including the key i.e. intermediate key Q and the group identifier (i.e. KMO), (fig. 10A, steps 1044, 1046, 1050, 1052).
wherein the first UE and the second UE derive a confidential key  (fig. 10 A, steps 1060, 1062, 1058, 1056, 1054, derive a common shared key, (KeNB)PrAS) based on the key for a direct communication (par 71: “intermediate key Q can be used by the group of UEs 1004 to derive the new common shared key (KeNB)PrAS” , see also par 2; i.e. proximity services in D2D communications).  
Choyi, although teaches in paragraph [0071] that a UE requests the group ID (in Fig. 10A step 1038), Choyi does not explicitly teach that the group ID is provided after the request, yet one of ordinary skill in the art might imply that the group ID is provided after the request in step 1038 of Figure 10A since the UE is accepted into the group, in the example provided.  Alternatively, Choyi teaches that the key mixing order is generated based on the user equipment devices joined in the group (paragraph 71) yet Choyi does not explicitly teach a new key mixing order as the identifying information for the new group.  However, Johnson, in the same field of endeavor, clearly suggests:
the group identifier (i.e. mutual ID information) being obtained based on the first UE and the second UE (i.e. group of UEs) (Fig. 2, steps 316, 320, par 31; i.e. mutual identifying information used to enable the UE devices to find each other during a D2D discovery procedure; par 32; i.e. mutual agreement for the discovery period is performed by negotiating with each of the UEs; Examiner notes that this negotiating of the mutual agreement thus infer that the identifying information is based on the UEs).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have a group ID be obtained based on the first and second UEs, as taught by Johnson, to Choyi’s invention.  The motivation to do so would be in order to provide identifying information in which user equipments (UEs) in the group can utilize to find each other during a device-to-device communication procedure (Johnson, par 31).   

Regarding claim 12, Choyi teaches:
A communication method of user equipment (UE) in a mobile communication system (Fig. 2 UE 204, UE 206), the communication method comprising:
forming a group with the another UE (Fig. 2 UE 204, UE 206, Abstract, par 5; i.e. group of UEs engage in proximity communications);
sending a first request message (i.e. UE sends a request message) to the network server (i.e. prose server) (Fig. 10A, step 1038 ‘Request ProSe Services’, see also par 33, the PSSF is part of the ProSe Server), the network server deriving a key (i.e. intermediate key) related to a group identifier  (i.e. KMO) of the group (par 71; i.e. a new KMO is sent for each group formed based on the UE joined) (par 67, 69; i.e. the intermediate key contain a key or keys for other UEs in the group and based on the nonce received, a key mixing order, and a first key received, the common group key for communicating with the group is generated, therefore the intermediate key is related to the group); 
receiving, from the network server, a first response message (Fig. 10A, step 1048)  including the key (i.e. intermediate key Q) and the group identifier (i.e. KMO); 
deriving a confidential key (fig. 10 A, steps 1060, 1062, 1058, 1056, 1054, derive a common shared key, (KeNB)PrAS) based on the key (i.e. intermediate key) and the group identifier (i.e. KMO) (par 71: “A new KMO indicating the order in which to construct the (K.sub.eNB).sub.PrAS... intermediate key Q can be used by the group of UEs 1004 to derive the new common shared key (KeNB)PrAS”); and  
performing a direct communication with the another UE (Fig. 2, PSSF 202 in direct communication with UEs 204/206, par 33, the PSSF is part of the ProSe Server), the another UE sending a second request message to the network server (Fig. 10A, step 1038 ‘Request ProSe Services’; par 33: “While the illustrated embodiment depicts two UEs in the proximity services system 200, it will be understood that any number of UEs can be included in the proximity services system as desired.”; Examiner notes that paragraph 33 states that the examples depict two UEs for example purposes, but any number of UEs can be included, therefore Examiner infers that as the functions between one UE with the server happen, so it will be with another UE with the server, as it has been shown in Choyi, in the paragraphs cited.), receiving, from the network server, a second response message (fig. 10A, steps 1044, 1046, 1050, 1052) including the key (i.e. intermediate key Q) and the group identifier (i.e. KMO), and deriving the confidential key (fig. 10 A, steps 1060, 1062, 1058, 1056, 1054, derive a common shared key, (KeNB)PrAS) based on the key (par 71: “intermediate key Q can be used by the group of UEs 1004 to derive the new common shared key (KeNB)PrAS”).
Choyi, although teaches in paragraph [0071] that a UE requests the group ID (in Fig. 10A step 1038), Choyi does not explicitly teach that the group ID is provided after the request, yet one of ordinary skill in the art might imply that the group ID is provided after the request in step 1038 of Figure 10A since the UE is accepted into the group, in the example provided.  Alternatively, Choyi teaches that the key mixing order is generated based on the user equipment devices joined in the group (paragraph 71) yet Choyi does not explicitly teach a new key mixing order as the identifying information for the new group.  However, Johnson, in the same field of endeavor, clearly suggests:
the group identifier (i.e. mutual ID information) being obtained based on the first UE and the second UE (i.e. group of UEs) (Fig. 2, steps 316, 320, par 31; i.e. mutual identifying information used to enable the UE devices to find each other during a D2D discovery procedure; par 32; i.e. mutual agreement for the discovery period is performed by negotiating with each of the UEs; Examiner notes that this negotiating of the mutual agreement thus infer that the identifying information is based on the UEs).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the response from the ProSe Server to include a group ID, as taught by Johnson, to Choyi’s invention.  The (Johnson, par 31).   

Regarding claim 13, the combination of Choyi and Johnson teach:
The mobile communication system of claim 1, wherein the direct communication includes a Proximity Service (ProSe) communication (Choyi: par 31; prose discovery and communication is used.).  
Regarding claim 14, the combination of Choyi and Johnson teach:
The mobile communication system of claim 1, wherein the network server includes a Proximity Service (ProSe) server (Choyi: fig. 2, Proximity Services Security Function 202),  
Regarding claim 15, the combination of Choyi and Johnson teach:
The mobile communication system of claim 1, wherein the first request message includes a request to continue a Proximity Service (ProSe) between the first UE andSerial No. 16/123,2948 HIBL436DIV the second UE (Choyi: par 71; i.e. UE joins the group of UE, where the UE that joins has a pre-established security association with the proximity services server, PSSF).
Regarding claim 16, the combination of Choyi and Johnson teach:
The mobile communication system of claim 1, wherein the network server obtains location information of the first UE and the second UE from the first UE and the second UE (Johnson: Fig. 2).  
Regarding claim 17, the combination of Choyi and Johnson teach:
(Choyi: par 71, the PSSF verifies that the UEs are a subscriber to the group in which they are trying to join).
Regarding claim 18, the claims are set forth and rejected as it has been discussed in claim 13.  
Regarding claim 19, the claims are set forth and rejected as it has been discussed in claim 16.  
Regarding claim 20, the claims are set forth and rejected as it has been discussed in claim 17.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-37393739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lizbeth  Torres-Diaz/
Examiner, Art Unit 2495
/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495                                                                                                                                                                                                        


February 18, 2021